Case 4:21-cv-02165 Document 22 Filed on 08/02/21 in TXSD Page 1 of 1
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                August 02, 2021
                                                               Nathan Ochsner, Clerk




                                     Active

  07/27/2021                   /s/ Jennelle Gonzalez




  08/02/2021
